Citation Nr: 0705056	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease and degenerative disc 
disease, L4-5 and L5-S1 (low back disability).

2.  Entitlement to service connection for spondylosis of the 
thoracic spine (thoracic spine disability).

3.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease, C5-6 (cervical spine 
disability).

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to the veteran's service-connected low back disability.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002, September 2003, and 
September 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware 
that granted service connection for a low back disability, 
evaluated as 20 percent disabling, denied service connection 
for peripheral neuropathy of the upper extremities and for 
thoracic and cervical spine disabilities, and denied the 
veteran's claim of entitlement to a total evaluation for 
individual unemployability due to service-connected 
disabilities (TDIU).  The veteran perfected a timely appeal 
of each of these determinations to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his low back disability, the Board has 
identified this claim as listed on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After a review of the claims folder, the Board agrees with 
the veteran's representative and finds that the veteran's 
claim must be remanded for further action.

In this case, the Board observes that following the RO's 
issuance of the most recent Supplemental Statement of the 
Case in March 2005, additional evidence pertinent to the 
veteran's claims was associated with the veteran's claims 
file.  No Supplemental Statement of the Case appears to have 
been issued since that time and a waiver of RO consideration 
did not accompany this evidence.  In such a situation, the 
law requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31, 19.37 
(2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim of service connection for a back condition, but he 
was not provided with notice of the type of evidence 
necessary to establish a claim of service connection for 
peripheral neuropathy of the upper extremities, for cervical 
and thoracic spine disabilities, for an increased rating for 
his low back disability, for TDIU, or a disability rating or 
effective date once a claim is granted.  Upon remand 
therefore, the veteran should be given proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
evidence that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if a claim is granted, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Next, the Board notes that the veteran was, among others, 
afforded VA examinations in connection with his claims in 
November 2002, and May and July 2004.  The examiner, who 
performed these examinations, while discussing some of the 
veteran's medical history, did not indicate that he had 
reviewed the veteran's claims file in connection with the 
examinations.  Also, this examiner, while indicating as part 
of his July 2004 examination that the veteran suffered 
numbness in his hands, did not indicate whether or not the 
veteran suffered from peripheral neuropathy of the upper 
extremities.  Upon remand, therefore, the RO should arrange 
for the veteran's claims folder to be reviewed by the 
examiner who prepared the November 2002, and May and July 
2004 examination reports (or a suitable substitute if this 
examiner is unavailable), for the purpose of preparing an 
addendum that addresses whether the veteran suffers from 
peripheral neuropathy of the upper extremities, and if so, 
whether such condition had its onset during service or within 
one year of service.  The examiner should also indicate that 
he has reviewed the veteran's claims file, to include any 
evidence associated with the claims file after the July 2004 
VA examination, and indicate whether any of the opinions 
offered in his previous examination reports has changed.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate these claims.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's outstanding claims 
may impact this claim.  Indeed, if service connection is 
granted or the evaluations of the veteran's service-connected 
disabilities are increased, and a single or combined 100 
schedular evaluation resulted, the total rating issue will be 
rendered moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Under 
these circumstances, the Board finds that, as the veteran's 
outstanding issues are inextricably intertwined with the TDIU 
issue, they should be considered together, and thus a 
decision by the Board on the veteran's TDIU claim would now 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims for 
service connection, for an increased 
rating for his low back disability, and 
for an award of a TDIU.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf, and should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for his spine 
disabilities and his upper extremities, 
and any evidence of his inability to work 
related to any of his service-connected 
conditions.  The veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claims.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
November 2002, and May and July 2004 
examination reports (or a suitable 
substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran suffers from 
peripheral neuropathy of the upper 
extremities, and if so, whether such 
condition had its onset during service or 
within one year of service.  The examiner 
should also indicate that he has reviewed 
the veteran's claims file, to include any 
evidence associated with the claims file 
after the July 2004 VA examination, and 
indicate whether any of the opinions 
offered in his previous examination 
reports has changed in light of his 
review.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  The RO should then readjudicate the 
veteran's claims and, if any of the 
benefits sought on appeal remain denied, 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



